953 F.2d 638
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Terry Lee KLINEDINST, Plaintiff-Appellant,v.Anthony HATHAWAY, III;  David Elliott;  Wallace Gibbs,Defendants-Appellees.
No. 91-7356.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 30, 1991.Decided Jan. 14, 1992.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh, No. CA-91-604-CRT-F, James C. Fox, Chief District Judge.
Terry Lee Klinedinst, appellant pro se.
E.D.N.C.
AFFIRMED.
Before DONALD RUSSELL, Circuit Judge, and BUTZNER and CHAPMAN, Senior Circuit Judges.
OPINION
PER CURIAM:


1
Terry Lee Klinedinst appeals from the district court's order dismissing his civil rights complaint under 28 U.S.C. § 1915(d) (1988).   Our review of the record and the district court's opinion discloses that this appeal is without merit.   Accordingly, we affirm on the reasoning of the district court.*  Klinedinst v. Hathaway, No. CA-91-604-CRT-F (E.D.N.C. Oct. 17, 1991).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 The North Carolina statutes referenced in Klinedinst's complaint do not give Klinedinst a protected liberty interest in continued participation in vocational education programs.   See Olim v. Wakinekona, 461 U.S. 238, 249 (1983)